Citation Nr: 1339338	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  12-24 244A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to recognition as the surviving spouse of the Veteran for VA purposes.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972, including service in the Republic of Vietnam.  The appellant is his former spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2012 Regional Office (RO) decision.  In August 2012, the Board remanded this matter for issuance of a statement of the case.  The appellant filed a timely substantive appeal, and the matter has been returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Further substantive development is required and the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action on her part is required.


REMAND

In correspondence received in September 2013, the appellant requested the opportunity to provide testimony in support of her appeal during a hearing at the RO before a Veterans Law Judge (VLJ).  

The appellant is entitled to have a hearing before a VLJ for the purpose of presenting argument and testimony relevant to the issue on appeal.  38 C.F.R. § 20.700 (2013).  Therefore, a remand is required to accord due process in this appeal.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to schedule the appellant for a hearing before a VLJ to be held at the RO, providing her with adequate notice of the scheduled date and time.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


